DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanchel Cheng on 15 January, 2020.
The application has been amended as follows: 
	In claim 1, delete lines 8-16 and insert 
	--an insertion portion connected to the main body, the insertion portion adapted for insertion into the ear canal while the main body remains external to the ear canal, the insertion portion including:
		a speaker;
		a first extension connected to the main body, the first extension having a shape configured to fit into the ear canal; 
		a second extension that extends from the first extension, a central axis of the second extension offset from a central axis of the first extension by a non-zero distance at a location where the second extension extends from the first extension, the second extension extending further into the ear canal than the first extension; and 
		an imaging element housed within the second extension, the imaging element configured for obtaining an image of the ear canal and/or an ear drum.--
	In claim 67, on line 2, delete “second extension” and insert --insertion portion--
Cancel claims 69 and 71-72
Election/Restrictions
Claims 1, 3-4, 38-39, 44, 65-68 and 70 are allowable. 
The restriction requirement among Inventions I-IV and Species A-AA as set forth in the Office action mailed on 17 May, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no pending claims are withdrawn, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-4, 38-39, 44, 65-68 and 70 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an imaging apparatus comprising; a main body and an insertion portion, 

the first extension has a shape configured to fit in the ear canal, the first extension connected to the main body, 
the central axes of the first and second extensions offset from one another where the second extension extends from the first extension, the second extension configured to extend further into the ear canal than the first extension, and 
the imaging element is housed within the second extension. 
Ogawa et al. (US PGPUB 2011/0257481) teaches the above except for the offset of axes and the speaker. 
Oyadiran et al. (US PGPUB 2011/0224493) teaches the above except for the first extension. 
Ratnakar (US PGPUB 2005/0038317) teaches the above except for the speaker. 
McWeeney et al. (US PGPUB 2005/0272975) teaches the above except for the speaker. 
Watts et al. (US PGPUB 2006/0149129) teaches the above except for the speaker. 
There is no reason or suggestion provided in the prior art to modify the above prior art to comprise the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795